UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4557


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

AARON MONROE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:12-cr-00047-D-1)


Submitted:   September 9, 2016           Decided:   September 22, 2016


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mitchell G. Styers, BANZET, THOMPSON & STYERS, PLLC, Warrenton,
North Carolina, for Appellant. John Stuart Bruce, Acting United
States Attorney, Jennifer P. May-Parker, Kristine L. Fritz,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Aaron    Monroe    pleaded      guilty       to    robbery    of    a    business

engaged in interstate commerce and aiding and abetting the same,

in violation of 18 U.S.C. §§            1951, 2 (2012) (count one), using

and carrying a firearm during and in relation to a crime of

violence and aiding and abetting the same, in violation of 18

U.S.C. §§      924(c), 2 (2012) (count two), and being a felon in

possession of a firearm, and aiding and abetting the same, in

violation of 18 U.S.C. §§ 922(g), 924, 2 (2012) (count three).

On resentencing, after determining that Monroe qualified as a

career offender, the district court sentenced him to 324 months’

imprisonment.     We affirm.

      At resentencing, Monroe objected to the determination that

he was a career offender based on his North Carolina conviction

for   second    degree   rape    in    light       of    our   decision       in   United

States v.     Shell,    789 F.3d 335       (4th    Cir.   2015).     The      career

offender sentencing enhancement applies if the defendant is at

least 18 years old at the time of commission of the offense for

which he is being sentenced and the instant offense is either a

crime of violence or a controlled substance offense, and the

defendant has at least two prior convictions that qualify as

either a crime of violence or a controlled substance offense.

U.S. Sentencing Guidelines Manual § 4B1.1(a) (2015).                          Under the

force clause for career offender predicates, a crime of violence

                                            2
is any felony that “has as an element the use, attempted use, or

threatened use of physical force against the person of another.”

USSG § 4B1.2(a).

      The Government contends, however, that any error by the

district         court   in   determining           Monroe    qualified      as    a   career

offender and sentencing him to 324 months of imprisonment is

harmless because the district court asserted at sentencing that,

even if Monroe did not qualify as a career offender, it would

have imposed the same sentence based on its consideration of the

sentencing        factors,     18     U.S.C.     §     3553(a)    (2012).         Procedural

errors      at    sentencing        are    “routinely        subject    to    harmlessness

review.”          United States v. Savillon-Matute, 636 F.3d 119, 123

(4th Cir. 2011); see Puckett v. United States, 556 U.S. 129, 141

(2009).

      “‘[A]ssumed harmlessness inquiry’ requires (1) ‘knowledge

that the district court would have reached the same result even

if   it    had     decided    the     guidelines        issue    the    other     way,’    and

(2) ‘a determination that the sentence would be reasonable even

if   the    guidelines        issue       had   been    decided    in   the     defendant’s

favor.’”         United States v. Gomez-Jimenez, 750 F.3d 370, 382 (4th

Cir. 2014).          The error will be deemed harmless only where the

court      is    “certain”     of    these      two    factors.        United     States    v.

Gomez, 690 F.3d 194, 203 (4th Cir. 2012).                         Because the district

court stated that it would have imposed the same sentence as an

                                                3
upward variance even if Monroe were not a career offender, we

find      that     the   first    prong     of   the    harmlessness        inquiry    is

satisfied.

         We “review all sentences — whether inside, just outside, or

significantly outside the Guidelines range — under a deferential

abuse-of-discretion standard.”               Gall v. United States, 552 U.S.
38, 41 (2007).           We review the substantive reasonableness of a

sentence, considering “the totality of the circumstances to see

whether the sentencing court abused its discretion in concluding

that the sentence it chose satisfie[s] the standards set forth

in   §    3553(a).”       Gomez-Jimenez, 750 F.3d   at     382.     When     the

district court imposes a variant sentence, this court considers

“whether the sentencing court acted reasonably both with respect

to its decision to impose such a sentence and with respect to

the extent of the divergence from the sentencing range.”                         United

States        v.   Hernandez-Villanueva,         473 F.3d 118,    123    (4th     Cir.

2007).

         In    determining       Monroe’s    sentence,        the    district       court

expressly considered his history and characteristics — including

his numerous prior convictions, the nature and circumstances of

the offenses of conviction, the seriousness of the offenses, the

need to promote respect for the law, and the need to provide

punishment.          The court determined that there was a great need

for deterrence.          The court also emphasized the need to protect

                                             4
the public, opining that Monroe participated in a “crime wave of

terrible conduct that harms people” when he is not imprisoned.

       After    considering       all     of     the    §    3553(a)    factors,      the

district       court    determined        that     a     324-month     sentence       was

appropriate.           In   light    of     the    district         court’s    thorough

consideration of the sentencing factors and its individualized

assessment of the factors as they related to Monroe, we conclude

that the 324-month upward variant sentence is reasonable and

that any error by the district court in concluding that Monroe

was a career offender, is harmless.                    See Gomez-Jimenez, 750 F.3d

at 382.

       Accordingly, we affirm Monroe’s sentence.                     We dispense with

oral    argument       because    the     facts    and      legal    contentions      are

adequately      presented    in     the    materials        before   this     court   and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                            5